Order entered July 25, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00098-CV

                        AL M. WILLIAMS, Appellant

                                      V.

      ECOM/WILLMAX BELLAGIO, L.P. D/B/A LADERA, Appellee

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-17458

                                   ORDER
                 Before Justices Molberg, Goldstein, and Smith

      Before the Court is appellant’s July 7, 2022 motion to amend the notice of

appeal to add WHW Transport, Inc. d/b/a CWS Recovery (CWS Recovery) as an

appellee.   The order on appeal dismissing appellant’s claims against Ladera

became final on December 13, 2021 when the trial court signed an order severing

those claims from his claims against CWS Recovery. See McRoberts v. Ryals, 863

S.W.2d 450, 452-53 (Tex. 1993) (a severance order is effective when signed).
Because appellant’s claims against CWS Recovery have been severed out, he

cannot address them in this appeal. Accordingly, we DENY the motion.

                                          /s/   KEN MOLBERG
                                                JUSTICE